Citation Nr: 0026870	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  96-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the claim for service connection for a neck 
disorder is well-grounded.

2.  Entitlement to service connection for a neck disorder.  

3.  The propriety of the initial rating of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from May 1969 to 
February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of a regional 
office (RO) of the Department of Veterans Affairs (VA) 
denying service connection for a neck disorder.  Thereafter, 
in May 1997, the RO entered a decision granting service 
connection for PTSD; a 30 percent evaluation was assigned, 
effective April 29, 1996, the date the RO determined to be 
the date of receipt of the claim.  A January 2000 statement 
of the case addressed the additional issue of entitlement to 
a higher combined evaluation for multiple service-connected 
disabilities.

A hearing was held before an RO hearing officer in April 
1996.  Subsequently, in July 2000, a hearing was held before 
the undersigned Veterans Law Judge.  Transcripts of the 
hearings are of record.

At a prehearing conference with the Veterans Law Judge, it 
was noted that the veteran had withdrawn from appellate 
consideration the issue involving the formula for combining 
service-connected disabilities.  Also, at the hearing, the 
Veterans Law Judge agreed to hold the record open for 60 days 
after the close of the hearing to receive any additional 
evidence.  Subsequently, the veteran, through his 
representative, supplied private medical statements, dated in 
August and September 2000, for which he waived initial 
consideration by the RO.

Inasmuch as the pending appeal as to PTSD is from an original 
award, the Board has framed the issue as shown on the title 
page of this decision.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  In that decision, the United States Court of 
Appeals for Veterans Claims (Court) determined that original 
awards are not to be construed as claims for increased 
ratings.  The second issue noted on the title page is the 
subject of a REMAND at the end of this decision. 


FINDINGS OF FACT

1.  The appellant has submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for a neck disorder is 
plausible.

2.  PTSD is productive of considerable social and industrial 
impairment.


CONCLUSIONS OF LAW

1.  The claim for service connection for a neck disorder is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  A 50 percent rating for PTSD is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991; 38 C.F.R. § 4.132, Diagnostic Code 
9411, effective prior to November 7, 1996.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

Available service medical records are negative for 
complaints, findings or treatments of a neck or cervical 
spine disorder.  Postservice medical records, dated from 1994 
to 1996, reflect the veteran's history that he first 
experienced neck symptoms in postservice years during 1993.  
X-ray and CT imaging of the cervical spine was performed.  
The assessment was that the veteran had calcification of the 
anterior longitudinal ligament of the cervical spine, 
consistent with a diagnosis of diffuse idiopathic skeletal 
hyperostosis (DISH), also known as Forestier's disease.  An 
additional diagnosis was cervical spondylosis.  

A document, dated in May 1995, indicates that the veteran was 
seeking disability retirement from the federal government.  
Medical records associated with the veteran's application for 
disability retirement, dated from 1994 to 1995, reflect 
treatment primarily for a cervical spine disorder.  They do 
not show treatment for any psychiatric conditions.  

Associated with the claims folder is an article from the July 
1995 Journal of Neurosurgery.  It relates that DISH or 
Forestier's disease is manifested primarily by luxurious 
ossification of the anterior longitudinal ligament and that 
it is a rheumatological disorder distinctly different from 
ankylosing spondylitis.  The article points out that the 
etiology of DISH is unknown, but a genetic predisposition 
probably exists.   

A hearing was held in April 1996 before an RO hearing 
officer.  In testimony, the veteran related that, during 
1970, he was thrown back several feet when a rocket propelled 
grenade landed about 12 to 20 feet away.  The veteran's 
spouse testified that the veteran had written her a letter, 
while he was in service, stating that he had been injured in 
an explosion and had been evacuated to a hospital. 

A VA orthopedic examination was conducted in November 1996.  
The examiner's narrative indicates that he had undertaken a 
review of the claims file.  He mentioned the veteran's 
history of inservice trauma resulting in neck injury, but 
further noted that there were no medical records from Vietnam 
in the claims folder.  The examiner agreed that DISH was a 
possible diagnosis.  At the same time, he also pointed out 
that the veteran did not have the usual prominence of spiking 
osteophytes which the examiner believed was typical of DISH.  
In any event, even if the veteran had DISH, the examiner 
stated that trauma was not its cause and, additionally, 
referred to an item of treatise evidence in the file 
suggesting that DISH was familial. 

A VA psychiatric examination was performed in January 1997.  
The veteran referred to a period of postservice employment, 
for about 1 1/2 years, as a trimmer operator with a graphics 
company.  According to history, he quit the job because he 
could not stand on his feet for any length of time.  In 
January 1984, he started working as a forklift operator for a 
federal government agency.  He worked there for ten to eleven 
years, then went on disability.  A cervical spine disorder 
became manifested during the period from 1993 to 1994.  Since 
then, he had been unemployed.  He indicated that he had daily 
memories of Vietnam experiences, and noted that dreams of war 
experiences occurred several times per week.  He admitted to 
poor sleep, intense irritability, trouble concentrating and 
hypervigilence.  

On mental status interview, it was found that the veteran was 
oriented in three spheres.  Both recent and remote memory 
appeared to be intact.  No hallucinations or delusions were 
indicated.  Thinking was abstract.  Mood was mildly angry and 
anxious.  No suicidal or homicidal ideations were expressed.  
Judgment and insight were intact.  The diagnosis on Axis I 
was PTSD.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of around 50, primarily based on a 
neck condition.

On VA psychiatric examination in June 1999, the veteran 
indicated past problems with alcohol, but noted that he had 
stopped using alcohol about 12 years before.  He denied 
receiving psychiatric treatment or using psychotropic 
medications.  He reported that he had great difficulty with 
neck problems.  He reported essentially the same symptoms as 
noted in the above-referenced January 1997 VA psychiatric 
examination.  Mental status interview showed that the 
veteran's speech was clear and was of normal rate and volume.  
There was fairly good range of affect.  No psychomotor 
agitation or retardation was noted.  The veteran was alert 
and oriented in three spheres.  Memory appeared grossly 
intact.  He denied hallucinations.  There was no evidence of 
delusions or a formal thought disorder.  He denied suicidal 
or homicidal ideation or plan.  The diagnosis on Axis I was 
PTSD.  

The examiner assigned a GAF of 45 based on continuing 
symptoms of PTSD, as well as limitations in both social and 
occupational functioning.  In addition, the examiner noted 
the veteran's report of physical problems, including 
orthopedic problems with the neck, as well as hypertension 
and breathing problems secondary to chronic bronchitis.

A hearing was held before the undersigned Veterans Law Judge 
in July 2000.  The veteran reiterated earlier testimony 
concerning the incident in service, during 1970, when he was 
knocked down by the force of a rocket propelled grenade and 
sustained a neck injury.  In other testimony, he stated that 
he could not sleep; that he woke up in sweats; and that he 
went out at night to check the grounds around his house.  He 
related that he did not trust people; that he did not like 
crowds; and that he had found little patience for coworkers 
when he was in the work force.  The veteran's spouse 
testified that the veteran experienced depression and severe 
anxiety and did not want to socialize or have visitors to the 
house.  She stated that he sometimes grabbed her, during 
nightmares about Vietnam, when he took her for the enemy.  

Statements from a private physician, dated in August and 
September 2000, identify the veteran's current neck disorder 
as ankylosis of the cervical vertebrae from C2 down to C7.  
The physician noted that the disorder was most likely an 
acquired disorder and most likely brought on by trauma.  He 
indicated that the veteran's current neck disorder most 
likely stemmed from the trauma the veteran reported having 
sustained during service, about 20 to 30 years ago.  The 
physician pointed out that there was no other history of 
injuries to the neck whatsoever.  


II.  Legal Analysis

A.  Whether a Claim for Service Connection for a Cervical 
Spine Disorder is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In determining whether a claim is 
well-grounded, the Board is required to presume the 
truthfulness of evidence.  Robinette v. Brown, 8 Vet.App. 69 
(1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19 (1993).  Also, where the determinative 
issue involves either medical causation or a medical 
diagnosis, competent medical evidence is required to 
establish a well-grounded claim.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  

Three discrete types of evidence must be present in order for 
an appellant's claim for service connection to be well-
grounded:  (1) There must be competent evidence of a current 
disability, usually shown by a medical diagnosis;  (2) There 
must be competent evidence of incurrence or aggravation of a 
disease or injury in service.  This element may be shown by 
lay or medical evidence;  and (3) There must be competent 
evidence of a nexus between the inservice injury or disease 
and the current disability.  Such a nexus must be shown by 
medical evidence.  Caluza v. Brown, 7 Vet.App. 498 (1995).  

The Board notes that all three requirements set forth in 
Caluza must be met in order for a claim to be well-grounded.  
The first requirement of Caluza is satisfied since there is 
competent medical evidence that the veteran currently has a 
cervical spine disorder.  The second Caluza requirement is 
met in that the veteran, as a lay person, is competent to 
state that he sustained trauma to the neck in a blast injury 
during service.  In addition, the third Caluza requirement, 
that there be a nexus between inservice disease or injury and 
a current disability, is met since a private physician has 
linked the current cervical spine disorder to the veteran's 
military service.  As all Caluza requirements have been met, 
the claim for service connection for a cervical spine 
disorder is found to be well-grounded.

B.  Propriety of an Initial Rating of 30 Per Cent for PTSD

The Court has held that, when a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (1999).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (1999).

Under criteria effective prior to November 7, 1996, a 30 
percent rating is warranted for PTSD where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted where the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent rating 
is warranted where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  There must be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
veteran must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411.


Under criteria effective November 7, 1996, a 30 percent 
rating is warranted for PTSD where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is warranted 
where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The RO has determined that the veteran's claim for service 
connection for PTSD, from which arises the current appeal for 
a higher initial evaluation, was received on April 29, 1996.  
As noted above, effective November 9, 1996 , the criteria for 
rating psychiatric disabilities were amended and new rating 
criteria were promulgated.  When regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the appellant is entitled to a decision on the 
claim under criteria which are most favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Upon a review of the record, the Board determines that, in 
this case, the former rating criteria are more favorable to 
the appellant than the revised rating criteria.  This is 
because the revised criteria for ratings greater than 30 
percent for PTSD require the presence of certain clinical 
findings, not substantiated by the evidentiary record.

The Board has carefully considered the medical evidence, as 
well as statements and testimony from the veteran and his 
spouse, as to the severity of PTSD.  The totality of the 
evidence indicates that the veteran experiences a number of 
symptoms of PTSD; further, that PTSD produces a significant 
adverse impact on social and industrial functioning.  
Resolving all benefit of doubt in the veteran's favor, the 
Board finds that the disability picture from PTSD more nearly 
approximates the criteria for assignment of a 50 percent 
rating, to reflect considerable social and industrial 
impairment.  

At the same time, however, criteria for assignment of a yet 
higher rating of 70 percent for PTSD, to reflect severe 
social and industrial impairment, have not been met.  In this 
regard, the medical evidence demonstrates that a neck 
disorder was, by far, the principal condition which prompted 
the veteran to seek disability retirement.  The VA 
psychiatrist, who examined the veteran in January 1997, 
specifically commented on the extent to which the veteran's 
neck condition played a part in the assignment of a GAF 
score.  Although the VA psychiatrist, who examined the 
veteran in June 1999, suggested that PTSD played a greater 
role in the assignment of the GAF score, even that second 
examiner called attention to the influence of physical 
conditions on the formulation of that score.  In all, the 
record does not establish that PTSD, alone, is of such 
magnitude as to produce severe social and industrial 
impairment.

The Board has reviewed the entire evidence of record and 
finds that the 50 percent rating assigned by this decision 
for PTSD, from April 29, 1996, reflects the most disabling 
this disorder has been since the beginning of the appeal 
period.  Thus, the Board concludes that staged ratings for 
PTSD are not warranted.  Fenderson, supra.  


ORDER

The claim for service connection for a neck disorder is well-
grounded, and to this extent, the appeal is allowed.

An initial rating of 50 percent for PTSD is granted, subject 
to governing criteria pertaining to the payment of monetary 
awards.


REMAND

The veteran maintains that he developed a neck disorder as a 
result of trauma sustained, during 1970, while he was in 
Vietnam.  He maintains that he sustained a neck injury when 
he was thrown backwards by the explosion of a rocket 
propelled grenade.  

Service medical records are available for the period from 
1972 to 1980.  However, a request to obtain additional 
service medical records from the National Personnel Records 
Center was unsuccessful.  

A review of the record shows that the veteran's military 
occupation specialty was that of infantryman.  His military 
decorations include a Purple Heart, Bronze Star Medal, and 
Combat Infantry Badge.  The Board finds that the veteran was 
engaged in combat with the enemy during service.  

The claim for service connection for a cervical spine 
disorder has been found to be well-grounded and has reached 
the merits-adjudication stage of claims review.  It is at the 
merits-adjudication stage of claims review, after a claim is 
found to be well-grounded, that 38 U.S.C.A. § 1154(b) applies 
to a claim for primary service connection by a combat 
veteran.

The November 1996 report of a VA orthopedist appears to rule 
out a relationship between the veteran's current cervical 
spine disorder and a claimed incident of inservice trauma.  
In contrast, the subsequent reports of August and September 
2000 from a private physician suggest a reasonable likelihood 
of such a relationship.  The Board notes that the VA 
physician's opinion, that the cervical spine disorder is not 
attributable to service, rests at least in part on the 
physician's determination that the veteran did not sustain 
inservice trauma.  In this particular case, VA has made 
diligent efforts, but has been unable to obtain the veteran's 
service medical records for 1970, the year when the blast 
injury reportedly occurred.  However, the Board finds that 
this combat veteran's statements and testimony are fully 
credible to establish the fact that the alleged trauma 
occurred as described.  

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The claims folder should be returned 
to the VA orthopedist who examined the 
veteran in November 1996.  The examiner 
should be requested to review his report, 
and to accept as a fact that the veteran 
sustained trauma to the neck in 1970 from 
a blast injury in service.  Thereafter, 
the examiner should again comment on the 
etiology of the veteran's current 
cervical spine disorder.  In this regard, 
the examiner must state whether it is at 
least as likely as not that the current 
cervical spine disorder had its onset in 
service.  The examiner must again review 
the entire claims folder, including a 
copy of this remand, and he should 
indicate in his report that a review of 
the claims folder was accomplished.  A 
complete rationale should be provided for 
the opinion expressed.

2.  In the event the physician who 
conducted the earlier examination is no 
longer available, or further examination 
is felt to be warranted, then such 
additional examination should be 
scheduled.  The Board emphasizes that the 
examiner undertake a complete review of 
the veteran's claims folder and the 
Board's remand order prior to the 
examination and provide an opinion as to 
the question posed in instruction #1 of 
this remand order.  The examiner must 
state that he or she has reviewed the 
claims folder.  Again, a complete 
rationale should be provided for the 
opinion expressed.  

3.  When the development requested above 
has been completed, the case should be 
further reviewed by the RO.  If any 
benefit sought on appeal is not granted, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable time to reply thereto.  


Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the appellant unless notified.  The purpose of 
this remand is to obtain clarifying information.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 


